                                                                                USDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC #:
                                                                                DATE FILED: 6/18/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :      21-CR-135 (VEC)
                                                                     :
                                                                     :          ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a bail hearing is scheduled for June 22, 2021, at 1:30 p.m.;

        IT IS HEREBY ORDERED that in light of the new SDNY protocols for non-trial

proceedings, Defense counsel must, to the extent possible, inform the Court not later than one

business day prior to the proceeding whether the attorney and the Defendant have been fully

vaccinated against COVID-19; the prosecutor must similarly inform the Court whether he or she

has been vaccinated on the same time schedule. This notification can be through an email to

Chambers.



SO ORDERED.
                                                              _________________________________
                                                                 _____________________ __________
                                                                                       __
Date: June 18, 2021                                                 VALERIE CAPRONI
                                                                               CAPRON   NI
      New York, NY                                                  United States District Judge
